IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-15,135-11


EX PARTE CRAIG EMMETT MENDENHALL, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 83-84776-P
IN THE 203RD JUDICIAL DISTRICT COURT DALLAS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated robbery and sentenced to thirty years' imprisonment.  The Fifth Court of Appeals
affirmed his conviction.  Mendenhall v. State, No. 05-83-00757-CR (Tex. App.-Dallas,
delivered October 16, 1984).
	After a review of the record, we find that Applicant's claims that challenge his denial
of medically supervised parole release and the standard of medical care he is receiving are
without merit or are otherwise not available on a writ of habeas corpus.  Therefore, we deny
relief.
	Applicant's claim regarding the application of the Texas Government Code to his
conviction should have been raised in a previous application and is therefore barred.  Tex.
Code Crim. Pro. 11.07 §4.
DELIVERED: February 10, 2010
DO NOT PUBLISH